707 N.W.2d 594 (2005)
474 Mich. 989
Norma R. BIERLEIN, Next Friend of Samantha C. Bierlein, a Minor, and Kirt Bierlein, Conservator for Samantha C. Bierlein, a minor, Plaintiffs-Appellants,
v.
Mark SCHNEIDER and Mary Schneider, Defendants-Appellees.
Docket No. 128913. COA No. 259519.
Supreme Court of Michigan.
December 28, 2005.
On order of the Court, the application for leave to appeal the May 12, 2005 order of the Court of Appeals is considered, and we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall file supplemental briefs within 28 days of the date of this order, addressing whether, when no conservator had been appointed, and no bond had been approved by or filed with the probate court, (1) the circuit court had subject matter jurisdiction to approve the settlement and enter an order of dismissal; or (2) any other reason justifying relief from the operation of the judgment in this case exists; or (3) as a prophylactic measure, in the exercise of this Court's inherent power to enforce its own rules pursuant to MCR 7.316(A)(7), the dismissal in this case ought to be set aside and the settlement reopened.